Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 27, 2014

The Court of Appeals hereby passes the following order:

A14A1681. TABITHA COTE v. BANK OF NEW YORK.

      On June 29, 2014, Stephen Minsk, counsel for Appellant Tabitha Cote, filed
a “Motion to Correct the Docket to Reflect the Filing of Appellant’s Opening Brief.”
In support of the motion, Minsk claims that Cote’s opening brief “should . . . have
been docketed as being filed on June 2, 2014” following its receipt by this Court on
June 3, 2014. See Court of Appeals Rule 4 (c). However, the record of this Court
confirms that Minsk filed the notice of appeal in the trial court on November 14, 2013
and is counsel of record for Cote in this appeal. Moreover, the docket of this Court
does not reflect the filing of an appellant’s brief because Cote’s brief was filed pro
se while she was represented by Minsk; as a result, Cote’s pro se brief was properly
rejected by the clerk of this Court. See Ga. Const. Art. I, Sec. I, Par. XII; Jacobsen
v. Haldi, 210 Ga. App. 817, 818-819 (1) (437 SE2d 819) (1993). Finally, this Court
denied Minsk’s June 10, 2014 motion to withdraw as counsel because the certificate
of service did not indicate that a copy of the motion was provided to Minsk’s client,
Cote, as required by Rule 9 (d). For these reasons, the docket of this Court is accurate
and Minsk’s motion to correct the docket should be denied.
       Accordingly, it is hereby ORDERED that Stephen Minsk’s motion to correct
the docket to reflect the filing of an appellant’s opening brief is hereby DENIED.
      Moreover, this case was docketed by this Court on May 12, 2014, and the
appellant’s brief and enumerations of error were due June 2, 2014. See Rules 22 (a),
23 (a). As of the date of this order, the appellant still has not filed a brief and
enumeration of errors and has not requested an extension of time in which to do so.
Accordingly, this appeal is hereby DISMISSED pursuant to Court of Appeals Rules
13 and 23.


                                      Court of Appeals of the State of Georgia
                                                                       08/27/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.